Case 9:19-cv-80893-RS Document 44 Entered on FLSD Docket 03/09/2020 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA


 LAURA LOOMER,

                        Plaintiff,

          v.                                             Case No. 9:19-cv-80893-RS

 FACEBOOK, INC.,                                         The Honorable Rodney Smith

                        Defendant.


 DEFENDANT FACEBOOK, INC.’S MOTION FOR CORPORATE REPRESENTATIVE
   TO ATTEND MEDIATION TELEPHONICALLY OR BY VIDEOCONFERENCE

        Pursuant to Local Rule 16.2(e), Defendant Facebook, Inc. (“Facebook”) respectfully

 moves for permission for its corporate representative, Mr. Ian Chen, to participate telephonically

 or by videoconference in the March 26, 2020 mediation of this case. The grounds supporting this

 motion are set forth below:

        1.      On August 30, 2019, the Court entered an Order of Referral to Mediation (ECF No.

 22), requiring the parties to participate in mediation by May 4, 2020. On February 24, 2020,

 Facebook filed a Notice of Scheduling Mediation (ECF No. 40), stating that the parties had agreed

 to mediate the case on March 26, 2020 before mediator Pamela Perry in Miami, Florida.

        2.      Local Rule 16.2(e) provides that a party need not be physically present at mediation

 if “excused in writing by the presiding Judge.” Under this Rule, courts often grant requests for

 out-of-state defendants to participate telephonically in mediation. See, e.g., Tavakoli v. Doronin,

 Case No. 18-cv-21592 (S.D. Fla. 2018) [ECF No. 93] (order granting motion for two defendants

 to appear telephonically at mediation where the individual defendant resided in London and the

 corporate defendant had a registered office in the British Virgin Islands).
Case 9:19-cv-80893-RS Document 44 Entered on FLSD Docket 03/09/2020 Page 2 of 3



          3.       While Facebook will have counsel physically present at mediation, it seeks

 permission for its corporate representative, Mr. Ian Chen, to participate in the mediation

 telephonically or by videoconference. Mr. Chen resides in the state of California, which is

 presently attempting to contain the COVID-19 coronavirus. California Governor Gavin Newsom

 declared a state of emergency on March 4 due to the virus, noting that there were at least 53

 confirmed cases of the virus in the state and health officials were monitoring 9,400 residents. 1 On

 March 5, 2020, the Public Health Department of Facebook’s neighboring Santa Clara County,

 which includes Cupertino, Mountain View, Palo Alto, and San Jose, issued guidance

 recommending that employers suspend nonessential employee travel. 2                Relatedly, many

 technology companies based in Northern California, including Facebook, are taking precautions

 to prevent the spread of the virus. 3 Likewise, officials in Miami, Florida have also been taking

 precautions against the coronavirus, including cancelling two of South Florida’s largest annual

 events—the Ultra Music Festival and the Calle Ocho Festival. 4 These health-related travel

 concerns counsel against requiring Mr. Chen to physically attend mediation.

          4.       In addition, Mr. Chen’s attendance at mediation via telephone or videoconference

 would not pose a problem for the parties or the mediator. Mr. Chen will be able to confer with

 Facebook’s counsel, speak with the mediator, and fully participate in the mediation, as if he were

 present in person. Further, as mentioned, Facebook will have counsel physically present at the

 mediation.



 1
     See      https://www.foxnews.com/us/california-gov-newsom-declares-state-of-emergency-after-first-
 coronavirus-related-death.
 2
     See https://www.sccgov.org/sites/phd/news/Pages/new-guidance-new-covid-19-3-5-2020.aspx.
 3
     See     https://www.theverge.com/2020/3/5/21167054/santa-clara-county-coronavirus-amazon-apple-
 google-facebook-microsoft.
 4
    See https://www.nbcmiami.com/news/local/coronavirus-concerns-in-south-florida-a-guide-to-which-
 events-are-cancelled-which-arent/2201679/.



                                                   2
 4839-7517-0999, v. 1
Case 9:19-cv-80893-RS Document 44 Entered on FLSD Docket 03/09/2020 Page 3 of 3



          5.       Accordingly, due to the health-related travel concerns posed by the COVID-19

 outbreak, in addition to the inconvenience of traveling from California to Florida when an equally

 effective alternate method is available, Facebook respectfully requests the Court excuse Mr.

 Chen’s physical attendance at the mediation and allow him to participate telephonically or by

 videoconference in the mediation instead.

                            LOCAL RULE 7.1(a)(3) CERTIFICATION

          The undersigned counsel hereby certifies that prior to filing this motion, Facebook’s

 counsel conferred with Plaintiff’s counsel in a good faith effort to resolve the issues raised in the

 motion and has been unable to do so. Plaintiff’s counsel opposes the relief requested herein.

 Dated: March 9, 2020                          Respectfully submitted,

                                               s/Brian W. Toth
                                               GELBER SCHACHTER & GREENBERG, P.A.
                                               Brian W. Toth
                                               Florida Bar No. 57708
                                               Natalia B. McGinn
                                               Florida Bar No. 1011385
                                               1221 Brickell Avenue, Suite 2010
                                               Miami, Florida 33131
                                               Phone: (305) 728-0965
                                               btoth@gsgpa.com
                                               nmcginn@gsgpa.com
                                               DAVIS WRIGHT TREMAINE LLP
                                               Laura R. Handman*
                                               Alison Schary*
                                               Chelsea T. Kelly*
                                               1919 Pennsylvania Avenue, N.W.
                                               Suite 800
                                               Washington, DC 20006
                                               Phone: (202) 973-4224
                                               laurahandman@dwt.com
                                               alisonschary@dwt.com
                                               chelseakelly@dwt.com
                                               *Admitted pro hac vice
                                               Counsel for Defendant Facebook, Inc.




                                                  3
 4839-7517-0999, v. 1
